DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/934,255 , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-29 are not support by the provisional application. The provisional application does not provide support for the vacuum pump directing airflow through the container in claim 1, the bag being arranged to be coupled to the mouthpiece at the top of the canister housing as in claim 17 or an information reader to read information from the surface of the container, a heater for adjusting a temperature within the internal volume of the chamber based on information read from the container or a controller configured to control the heater to cause an automated series of time temperature adjustments as disclosed in claim 25. 
Thus, the application is given the priority date of 1/30/2015. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the canister" in line one.  There is insufficient antecedent basis for this limitation in the claim. The claim should either depend upon claim 10 or recite –a canister--.
Claims 13-15 are rejected based on their dependency to claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2013/0174842) in view of Maharajh et al (US 2006/0047368), hereinafter Maharajh. 
Young teaches a vaporizer for producing an herbal vapor (Abstract, Figs. 1A, 1B), comprising:
a receptacle (Fig. 1B, Fig. 3: 85) for receiving a container (Fig. 6A: 50) including a chamber having a wall (Fig. 6A: 55) defining an internal volume (Fig. 6A: interior of 55, paragraph 56) and containing an herbal composition in the internal volume (paragraph 56, paragraph 81);
a heater for adjusting a temperature within the internal volume of the chamber to vaporize ingredients in the herbal composition for inhalation (paragraph 85, paragraph 101); and
a vacuum pump to create negative pressure (paragraph 109 flow device 30 can create a vacuum) and cause air flow through the internal volume (paragraph 109, the gas flow device may maintain a vacuum or a pressure)
Young does not state that the vacuum moves vapor produced out of the container.
Maharajh teaches a vapor generator which uses a vacuum pump to move vapor produced out of the container. (paragraph 89)
It would have been obvious to a person of ordinary skill in the art to have substituted the pump in Young to be used as a vacuum pump to move air flow through the container as taught by Maharajh since this would have yielded the predictable result of moving airflow though the device. 

Regarding claim 2, Young in view of Maharajh teaches the vaporizer  of claim 1, and Young further teaches a collection region for containing the vapor produced from the herbal composition. (paragraph 54, inhalation bag 84)

Regarding claim 3, Young in view of Maharajh teaches the vaporizer of claim 1, and Young in view of Maharajh teaches wherein the vacuum pump is controllable to produce an intermittent flow of air through the internal volume of the chamber during herbal extraction. (Paragraph 99 of Young teaches that operation of the gas flow device may be stopped in response to an output from a sensor, flow may be stopped after a time period.

Regarding claim 4, Young in view of Maharajh teaches the vaporizer of claim 1, and Young further teaches wherein the heater is arranged to heat the wall of the container. (paragraph 77, the bowl receptacle contains an inlet for airflow from the heater which would then heat the sidewall on the container. Paragraph 62 discusses cooling methods for the bowl so it can be handled, thus indicating that the side wall is heated)

Regarding claim 5, Young in view of Maharajh teaches  the vaporizer of claim 1, and Young further teaches comprising an interface configured to receive user input and transmit a signal based on the user input for controlling the heater. (paragraph 97, user interface 110 provides functionality and control over the aspects of the vaporizer such as temperatures and vaporization sequences)

Regarding claim 6, Young in view of Maharajh teaches the vaporizer of claim 1, and Young further teaches comprising at least one sensor configured to sense at least one of a temperature, a relative humidity and a rate of air flow of the internal volume of the chamber. (paragraph 98)

Regarding claim 7, Young in view of Maharajh teaches the vaporizer of claim 6, and Young further teaches wherein the heater is controlled based on at least one of the sensed temperature, sensed relative humidity and flow rate of the internal volume of the chamber. (paragraph 98, paragraph 101, sensed temperature)

Regarding claim 8, Young in view of Maharajh teaches the vaporizer of claim 2, and Young further teaches a valve constructed and arranged to regulate fluid communication between the container and the collection region for containing the vapor produced from the herbal composition. (paragraph 54, valve 94a)

Regarding claim 9, Young in view of Maharajh teaches the vaporizer of claim 8, and Young further teaches wherein the valve is a one-way valve (94a, paragraph 54)that permits vapor to flow from the container to the collection region. (paragraph 54)

Regarding claim 10, Young in view of Maharajh teaches the vaporizer of claim 2, wherein the collection region includes a canister (Fig. 7A, bag) located within a holder of the vaporizer (upper housing 62) and constructed and arranged to collect vapor produced from the herbal composition. (paragraph 54)

Regarding claim 11, Young in view of Maharajh teaches the vaporizer of claim 10, and Young further teaches wherein the canister is constructed and arranged to be removable from the holder. (paragraph 54, paragraph 81)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Maharajh and further in view of Levin et al (US 2013/0298905), hereinafter Levin.
Regarding claim 16, Young in view of Maharajh teaches the vaporizer of claim 1, but does not disclose wherein the receptacle is arranged to pierce the container.
However, Levin teaches an electronic vaporizing device (abstract) wherein the receptacle is arranged to pierce the container. (paragraph 97, pierced by insertion into the cavity)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Young in view of Maharajh with the ability to pierce the container when inserted into the receptacle in order to provide a sealed container. 

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Benjamignan et al (US 2017/0099873), hereinafter Benjamignan.
Regarding claim 25, Young teaches a vaporizer for producing an herbal vapor (Figs. 1A and 1B), comprising:
a receptacle (Fig. 1B, Fig. 3: 85) for receiving a container (Fig. 6A:50) including a chamber having a wall (fig. 6A: 55) defining an internal volume (Fig. 6A: interior of 55, paragraph 56);
a heater for adjusting a temperature within the internal volume of the chamber (paragraph 85, paragraph 101); and
a controller configured to control the heater (paragraph 98, paragraph 101) to cause an automated series of timed temperature adjustments within the internal volume of the chamber for herbal extraction based on the information inputted. (paragraph 97, user interface 110 provides functionality and control over the aspects of the vaporizer such as temperatures and vaporization sequences)
Young does not teach an information reader to read information from a surface of the container and controlling the heater based on the information read from the container.
an information reader configured to read information from a surface of the container regarding contents of an herbal composition located within the internal volume of the chamber;
a heater for adjusting a temperature within the internal volume of the chamber based on the information read from the container;
a controller configured to control the heater (to cause an automated series of timed temperature adjustments within the internal volume of the chamber for herbal extraction based on the information read from the container.
However, Benjamignan teaches an electrically powered hookah apparatus and capsule (abstract, Fig. 1) which has an information reader configured to read information from a surface of the container regarding the contents of an herbal composition located within the internal volume of the chamber (paragraph 61, the capsule has an identifier tag which allows a scanner in the apparatus to detect information about the capsule including heating instructions. 
Therefore, the combination of Young and Benjamignan teaches a heater for adjusting a temperature within the internal volume of the chamber based on the information read from the container;
a controller configured to control the heater to cause an automated series of timed temperature adjustments within the internal volume of the chamber for herbal extraction based on the information read from the container since Young teaches the control of the vaporization sequence based on input from a user paragraph 97 and Benjamignan teaches that the input may come from the cartridge RFID label. 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the vaporizer of Young in view of Maharajh to include a reader to read information from a surface of a container as taught by Benjamignan in order to provide information about the specific container. ( paragraph 53)

Regarding claim 26, Young in view of Benjamignan teaches  the vaporizer of claim 25, and Young further teaches comprising a pump for flowing air through the internal volume of the chamber (flow device 30, paragraph 40, paragraph 74)and into a collection region. (paragraph 54, collection region bag 84)

Regarding claim 27, Young in view of Benjamignan teaches the vaporizer of claim 26, and Young further teaches wherein the collection region includes a canister (Fig. 7A, bag) located within a holder of the vaporizer (upper housing 62) and constructed and arranged to collect vapor produced from the herbal composition. (paragraph 54)

Regarding claim 28, Young in view of Benjamignan the vaporizer of claim 27, and Young further teaches wherein the canister is constructed and arranged to be removable from the holder while the canister contains the collected vapor produced from the herbal composition. (paragraph 54)

Regarding claim 29, Young in view of Benjamignan teaches  the vaporizer of claim 28, and Young further teaches wherein the collection region includes at least one of a bag and a bellows constructed and arranged to collect vapor produced from the herbal composition. (paragraph 54, bag 54)


Allowable Subject Matter
Claims 17-24 are allowed.
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose a canister with a canister housing and at least one of a bag or bellows located within the canister housing and constructed and arranged to collect vapor produced from the herbal composition in combination with the other features of the claims.
The prior art does not teach a vapor collection cannister with a bag arranged within the canister housing, the bas being arranged to be coupled to the bottom of the canister housing at the bottom opening to receive vapor and the bag being arranged to be coupled to the mouthpiece at the top of the canister housing to deliver vapor in the bag to the mouthpiece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785